 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                  UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12
                                             FRESNO DIVISION
13
     JOE PHOMSOUPHA,                                   )   Civil No. 1:18-cv-00918-EPG
14
                                                       )
15           Plaintiff,                                )   STIPULATION AND ORDER FOR A
                                                       )   FIRST EXTENSION OF TIME FOR
16                   v.                                )   DEFENDANT TO FILE HER
17                                                     )   RESPONSIVE BRIEF
     ANDREW SAUL,                                      )
18   Commissioner of Social Security,                  )
                                                       )
19           Defendant.                                )
20                                                     )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a first extension of time of 30 days to
24   file her responsive brief. Defendant respectfully requests this extension of time because of a
25   very heavy workload, including eleven other district court due within the next month, as well as
26   a lot of data reporting and case close outs for the end of the federal fiscal year.
27
28   Stip. to Extend Def.’s Brief


                                                       1
 1          The new due date for Defendant’s responsive brief will be Monday, November 4, 2019.
 2
 3
                                               Respectfully submitted,
 4
 5   Date: October 4, 2019                     MACKENZIE LEGAL, PLLC

 6                                      By:    /s/ Kelsey Mackenzie Brown*
                                               KELSEY MACKENZIE BROWN
 7                                             * By email authorization on October 4, 2019
 8                                             Attorney for Plaintiff

 9
     Date: October 4, 2019                     McGREGOR W. SCOTT
10
                                               United States Attorney
11
                                        By:    /s/ Michael K. Marriott
12                                             MICHAEL K. MARRIOTT
                                               Special Assistant United States Attorney
13
                                               Attorneys for Defendant
14
15   Of Counsel
     Jeffrey Chen
16
     Assistant Regional Counsel
17   Social Security Administration
18
19
20
21
22
23
24
25
26
27
28


                                                  2
 1                                               ORDER
 2          Pursuant to the stipulation of the Parties (ECF No. 23) and finding good cause exists, IT
 3   IS ORDERED that the deadline for Defendant’s responsive brief is extended to November 4,
 4   2019. All other dates in the Court’s Scheduling Order are extended accordingly.
 5
 6   IT IS SO ORDERED.
 7
        Dated:    October 7, 2019                            /s/
 8                                                       UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     3
